McGuire, J.,
concurs in a separate memorandum as follows: I agree that defendant’s Batson claim is preserved for review. As for the merits, I would uphold the trial court’s finding of a Batson violation solely as to prospective juror Mehertu. The prosecutor was unable to recall why he had exercised a peremptory challenge to Mehertu during an earlier round of voir dire and thus did not come forward with a “race-neutral” reason for the challenge. Given the deference that is due to the trial court on the issue of whether the People’s Batson explanations are pretextual (People v Perez, 37 AD3d 152 [2007]), I would not disturb the trial court’s finding as to Mehertu.